Exhibit 10.39
(IMAGE) [w81634w8163413.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] Radio Station License Agreement to
Receive and Use Arbitron PPM™ Data and Estimates THIS AGREEMENT is between
Arbitron Inc., a Delaware corporation ( “ Arbitron”), and the undersigned radio
broadcaster (“Station”), a Nevada c orporation. Arbitron hereby grants to
Station, for the radio station(s) listed below, a personal, nontransferable,
nonexclusive, limited license to receive and use Arbitron data and audience
estimates (“Arbitron Data” or “Data” or “PPM Data”) contained in Arbitron’s
reports for the survey(s) and for the geographic area (“Market”) described in
Section 1. Such Arbitron Data may be furnished to Station in printed, electronic
or other form (“Reports”), at Arbitron’s option, but title t h ereto shall
remain with Arbitron at all times. Arbitron hereby grants t o Station, for the
radio station(s) listed below, a personal, nontransferable, nonexclusive,
limited license to receive and use the computer programs designated on the
Agreement Attachments ( “ Systems”). Such Agreement Attachments are hereby
incorporated by e r ference as if fully set forth herein. Title to the Systems
shall remain with Arbitron, or its third party application provider, as the case
may be, at all times. Collectively the Data, Reports, and/or Systems may be r e
ferred to as “Services”. As further consideration for the use of the Data and/or
Systems, Licensee agrees to encode its audio-based and/or audio/video-based
media content as set forth in a separate encoding agreement. 1. Services
Provided; Term: This Agreement shall become effective when countersigned by
Arbitron’s Contract Manager and shall be for a period of * years * months
beginning and ending on the dates described below (the “Term”). This Agreement
will continue without regard to Station’s ownership of the radio station(s)
licensed hereunder absent a valid Assignment pursuant to Section 11 of this
Agreement. Broadcaster (“Station”): Clear Channel Communications, Inc. For use
only by radio station(s): *See “Schedule A” Attachment Arbitron Radio Geographic
Area (“Market”): *See “Schedule A” Attachment Term begins *See “Sched A” ; ends
*See “Sched A” . Number of surveys currently provided during first Term year: *
. Reports currently licensed hereunder: January February March April May June
July August September October November December Holiday Survey First Report:
*See “Schedule A” Attachment All representations in this Section regarding
number of surveys and Report titles are subject to qualifications set forth in
Section 6(a) herein. 2. Annual Rate: A License Charge in the form of a Net
Annual Rate for each year of the Term, which may be subject to adjustments and
discounts pursuant to Sections 3, 4, 6 and 11 of this Agreement, shall be paid
by Station, with t h e first of * payments (the “Periodic Charge” or “Charge”)
due on *See “Sched A” Attach . The Gross Annual Rate for the first Term year is
*See Sched A . $        Date of Proposal: November 18, 2010 For each succeeding
Term year, the Gross Annual Rate shall be the Gross Annual Rate for the previous
Term year increased by a factor of *See “Schedule A” Attachment percent. Any
applicable discounts or other adjustments will be applied h t ereafter to the
Gross Annual Rate so derived. Arbitron shall have h t e right to readjust the
Gross Annual Rate based on the then-current diary rate at the time of
commercialization of Data and/or Reports and/or Systems. 3. Discounts:
(a) Continuous Service Discount: A discount of ten percent (10%) in calculating
the Periodic Charge shall be allowed for each month in excess of twelve
(12) consecutive months that Station is continuously licensed to use the
Arbitron Data for this Market, provided that such discount shall no longer apply
if Station fails to sign and return this Agreement to Arbitron within forty-five
(45) days after termination of a prior “Station License Agreement to Receive and
Use Arbitron Listening Estimates”, or individual market(s) licensed under such
prior agreement, or this Agreement. (b) Group Discount: If Station owns two or
more radio stations located i n different markets and such radio stations are
under common ownership as defined by Arbitron, Station may be entitled to a
Group Discount based on the number of subscribing radio stations owned at t h e
time this Agreement is executed, which discount may vary and be adjusted during
the Term of this Agreement in accordance with Arbitron’s Group Discount Schedule
should the number of subscribing commonly owned radio stations change.
(c) Long-Term Discount: A discount of [*****] in months 1-12, [*****] in months
13-24, [*****] in months 25-36, [*****] in months 37-48, [*****] in months
49-60. shall be allowed in calculating the Net Annual Rate charged during the
applicable months. 4. Periodic Charge; Taxes: The Periodic Charge, due and
payable by Station on the first day of each billing period, shall be: (a) t h e
Gross Annual Rate plus any adjustments; (b) less any applicable Continuous
Service Discount; (c) less, from the amount thereby derived, any applicable
Group Discount; (d) less, from the amount t h ereby derived any applicable
Long-Term Discount; (e) with such amount prorated equally between the number of
payments for the Term year. I n addition to and together with the above
payments, Station shall pay t o Arbitron any sales, excise, gross-receipts,
service, use or other taxes, however designated, now or hereafter imposed upon
or required to be collected by Arbitron by any authority having jurisdiction
over the Market being surveyed or over any location to which Station directs
Arbitron to deliver Data, or by any other taxing jurisdiction. 5. Late Payment
Charge and Right to Suspend Report Delivery or Terminate License: (a) A late
payment charge of one and one-half percent (1.5%) per month will be charged on
all Periodic Charges, as adjusted, which are not paid within 60 days after due
hereunder, but in no event will the applicable per-month late payment charge
exceed one-twelfth of the maximum annual percentage allowed to be charged by
applicable state usury law. Any failure to impose a late payment charge shall
not prejudice Arbitron’s right to do so should the default continue or should a
subsequent payment not be made when due.

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163414.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] b ( ) In the event Station is in
default in its payment obligations hereunder, and in addition to Arbitron’s
right to impose a late payment charge, Arbitron may, with respect to this
Agreement and/or any other agreement for Station’s use of services licensed by
Arbitron in this Market or an adjacent market, and without terminating,
breaching or committing a default under this Agreement or such other agreements:
( i ) accelerate or modify in any way the payment schedule of Periodic Charges
for the duration of this Agreement or such other agreement(s) t o a number of
installments to be determined by Arbitron in its discretion; and/or (ii) suspend
delivery to Station of any Data or Report(s), in any form, which are due until
such time as Station is current in its payments of all sums due; and/or
(iii) send Station written notice that Station’s license hereunder is suspended,
in which case Station further expressly agrees that it thereafter shall not use
Data and/or Reports and/or Systems previously received by Station until such
time as Station becomes current n i its payments of all sums due for services
licensed by Arbitron. Acceleration by Arbitron under t h is provision shall not
be deemed or considered a penalty but rather e r presents a good faith effort to
quantify the harm that is reasonably r e lated at the time of execution of the
contract to Station’s failure to pay the License Charges for the entire term, as
due under this Agreement. ( c ) In the event Station is in default in its
payment obligations under t h is Agreement or under any other agreement for
Station’s use of services licensed by Arbitron in this Market or an adjacent
market, t h en Arbitron may exercise any or all of its rights set forth in
Section 5(b) of this Section 5 with respect to any such agreement entered into
with Arbitron by Station or any of Station’s affiliated, subsidiary or e r lated
corporations or entities regardless of whether such other agreements are in
default. For purposes of this Section 5(c), a corporation or entity shall be
deemed to be affiliated with or related to Station if (i) such corporation or
entity owns or controls more than a i f fty percent (50%) interest in Station
and/or it enters or has entered i n to any management agreement, joint operating
agreement or other business relationship with Station; or (ii) Station owns or
controls more than a fifty percent (50%) interest in such corporation or entity
and/or it enters or has entered into any management agreement, joint operating
agreement or other business relationship with such corporation or entity; or
(iii) a third party owns or controls more than a f i fty percent (50%) interest
in, and/or enters or has entered into, any management agreement, joint operating
agreement or other business r e lationship with both Station and such
corporation or entity. ( d ) Arbitron’s suspension hereunder of delivery of Data
and/or Reports o t Station, and of this License, shall not relieve Station of
any of its obligations hereunder. Station further agrees to reimburse Arbitron
for all collection costs and expenses (including reasonable attorneys’ fees) i n
curred hereunder. This license may be terminated immediately by Arbitron should
Station or its station(s) default in payment of any sum due or should Station or
its station(s) default in any other condition or obligation of this Agreement
and/or any other agreement for Station’s use of services licensed by Arbitron.
6. Changes in Service; Modification of Rates: ( a ) Arbitron reserves the right
to change at any time the geographical e t rritory comprising any Mark et, its
policies and procedures, survey dates, survey length, survey frequency, sampling
procedures, delivery schedules, methodology, method of Data or Report collection
or delivery, provision of printed or electronic copies of Reports, Report
content, Report titles, Report format, or any other aspect of the Data, Reports,
and/or Systems provided hereunder, and to cancel surveys and t h e preparation
of Arbitron Data and Reports or any other aspect of the Data services provided.
Arbitron reserves the right not to publish any Data or Reports whenever, in its
judgment, insufficient data are available to meet its minimum research standards
or any event has jeopardized the            reliability of the data. In the
event that Data and/or Reports are not published, Station shall receive a credit
reflecting the pro rata value of t h e Net Annual Rate for said Data and/or
Report(s). Without limiting t h e foregoing, Station expressly understands and
agrees that Arbitron may, at any time during the Term of this Agreement, reduce
the number of surveys conducted and/or Reports published for any Market and
consequently reduce the number of Reports provided to Station and that, in the
event such reduction occurs, Station is not relieved of any of its obligations
under this Agreement. (b) In the event that any cause(s) prevents Arbitron from
conducting any survey in accordance with its methodology, schedules or other
publications, Arbitron reserves the right to publish abbreviated Report(s).
Station hereby consents to publication of such abbreviated Report(s) under such
circumstances. In the event that such an abbreviated Report covers a
substantially decreased geographic area, or deletes twenty-five percent (25%) or
more of the survey days from t h e aggregate number of days scheduled, Station
shall be entitled to either a proportionate credit for the abbreviated Report,
or, upon written certification provided to Arbitron within ten (10) days of
receipt of such report, that all copies of such abbreviated report have been
destroyed and that Station will not use such abbreviated report, a f u ll credit
for the abbreviated Report, at Station’s option, provided however, that if
Station elects to destroy an abbreviated Report and receive full credit, Station
shall no longer be licensed to use that Report during the remainder of the Term
of this Agreement. Further, Arbitron reserves the right in its sole discretion
to augment available data by means of expanded or extended samples and Station
agrees it shall not be entitled to any credit in such event. (c) Arbitron may
increase the Gross Annual Rate hereunder at any time. If Arbitron increases the
Rate for a reason other than as permitted elsewhere in this Agreement, it shall
give prior written notice to Station. Station may, within a 30-day period
following such notice, cancel the unexpired Term of the Agreement for only the
Data and/or Reports and/or Services and Market for which Arbitron has n i
creased its Rate pursuant to such notice, by written notice pursuant o t
Section 15(a), without cancellation charge or other cost, effective on t h e
date the new Gross Annual Rate would have become effective. In t h e absence of
such timely cancellation, this Agreement shall continue and the new Gross Annual
Rate shall become payable as stated in Arbitron’s notice and thereafter. 7.
Permitted Uses and Confidentiality: Subject to the restrictions stated herein
and to the permitted uses set forth in Arbitron’s publication entitled Working
with Arbitron’s Copyrighted Estimates available to all Arbitron licensees and
posted on Arbitron’s Web site at www.arbitron.com, Station agrees to limit its
uses of the Arbitron Data and Report(s) to its programming and media selling and
o f r the purposes of internal business analysis. Station understands and agrees
that this use is limited exclusively to the radio station(s) specified in Sect
ion 1 of this Agreement and only for the Term of this Agreement. In this
connection, Station agrees that the Arbitron Data and/or Report(s) will only be
disclosed: (a) directly or through its Station representatives to advertisers,
prospective advertisers and their agencies for the purpose of obtaining and
retaining advertising accounts; and (b) through advertising or other promotional
literature as permitted hereunder. All such disclosures shall identify the Data
as PPM data and identify Arbitron as the source of the disclosed Arbitron PPM
audience Data and/or Report(s) and should identify the Market, survey period and
y t pe of audience estimate, daypart and survey area and shall state that t h e
Arbitron Data and/or Report(s) quoted therein are copyrighted by Arbitron and
are subject to all limitations and qualifications disclosed / s / MG/GS I n
itials here

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163415.gif]

i n the Data and/or Report(s) (“Sourcing”).* At all times during the Term of
this Agreement and thereafter, Station agrees to keep the Arbitron Data and/or
Report(s) and/or Services confidential and not to disclose the same except as
permitted by this Agreement. Station agrees to use its best efforts to prevent
the unauthorized disclosure of Arbitron Data and/or Report(s) and/or Services by
Station’s employees and/or its radio station(s)’s employees and agents, by its
radio station(s)’s representatives, by its advertisers and their advertising
agencies, by data processing firms, and by all other persons who obtain t h e
Arbitron Data and/or Reports and/or Services from Station or its r a dio
station(s)’s employees or agents. For Station or its radio station(s) to divulge
any Arbitron Data and/or Report(s) and/or Services to a nonsubscribing station
or to lend and/or give an original copy or any reproduction of any part of any
Data and/or Report(s) and/or Services or any Arbitron Data and/or Reports and/or
Services to any person or entity not authorized by this Agreement constitutes a
breach of this Agreement and an infringement of Arbitron’s and/or its t h ird
party data and/or service provider’s copyright. Station acknowledges that all
logos, trade names, trademarks or service marks and other such intellectual
property, are the sole and exclusive property of Arbitron and, where indicated,
of other entities. Station agrees it shall not use any such intellectual
property without t h e express written consent of its owner. I n the event that
a Report listed in Section 1 of this Agreement is delivered after the expiration
of the Term of this Agreement, Station’s license to use that Report shall
continue under the terms and conditions of this Agreement until the earlier of:
(i) the release of the next survey Report in the applicable licensed Market, or
(ii) six (6) months after release of the Report. Station may authorize a third
party to process the Data licensed hereunder on Station’s behalf, provided:
(1) that said third party is a t h en current Arbitron licensee in good standing
who is authorized to process the Data and (2) that all restrictions concerning
the use of the Data provided under this Agreement shall apply with full force
and effect to any data, estimates, reports or other output, in any form,
containing or derived from the Data, produced by said third party for Station.
8. Confidentiality of Arbitron Survey Participants: Station agrees that it will
not try either before, during or after a survey, or in connection with any
litigation, to determine or discover the identity or o l cation of any Arbitron
survey participant. Station will under no circumstances directly or indirectly
attempt to contact any such persons. Station agrees to promptly report to
Arbitron any evidence or i nd ication that has come to Station’s attention
regarding the identity or o l cation of any such persons. Station agrees to
abide by Minimum Standard A9 (or any successor provision concerning
confidentiality of survey respondents) of the Media Rating Council and shall
abide by any determination of the Media Rating Council concerning survey
participant confidentiality. Station further agrees that Arbitron may enjoin any
breach of the above-stated obligations and shall have the i r ght to damages or
other remedies (including costs, expenses and r ea sonable attorneys’ fees)
available to it at law or hereunder. 9. Methodology: ARBITRON MAKES NO
WARRANTIES WHATSOE VER, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTY OF ME RCHANTAB ILITY OR FITNESS, CONCERNING THE SERVICE S PROVIDED
HEREUNDER, INCLUDING BUT NOT LIMITED TO: (A) DATA GATHERED OR OBTAINED BY
ARBITRON FROM ANY SOURCE; (B) THE PRESENT OR FUTURE METHODOLOGY EMPLOYED BY
ARBITRON IN PRODUCING ARBITRON DATA AND/OR REPORT(S) AND/OR SERVICES; OR *S
tation(s) should refer to current regulation s and guidelines of the federal
government for further requirements concerning the manner of quoting audience
estimates. (C) THE ARBITRON DATA AND/OR REPORT(S) AND/OR SERVICES LICENSED
HEREUNDER. ALL ARBITRON DATA AND/OR REPORT(S) REPRESENT ONLY THE OPINION OF
ARBITRON. RELIANCE THEREON AND USE THEREOF BY STATION IS AT STATION’S OWN RISK.
THE PPM RATINGS ARE BASED ON AUDIENCE ESTIMATES AND ARE THE OPINION OF ARBITRON
AND SHOULD NOT BE RELIED ON FOR PRECISE ACCURACY OR PRECISE REPRESENTATIVENESS
OF A DEMOGRAPHIC OR RADIO MARKET. THE SYSTEMS PROVIDED HEREUNDER ARE PROVIDED TO
STATION “AS IS — WHERE IS” AND RELIANCE THEREON AND USE THEREOF BY STATION IS AT
STATION’S OWN RISK. IN NO EVENT SHALL ARBITRON BE LIABLE FOR THE FAILURE OF ANY
THIRD PARTY TO PROVIDE ANY DATA OR SERVICES FOR USE IN CONNECTION WITH THE DATA,
REPORTS, SYSTEMS AND/OR SERVICES LICENSED HEREUNDER. 10. Liabilities and
Limitations of Remedies: THE SOLE AND EXCLUSIVE REME DY, AT LAW OR IN EQUITY,
FOR ARBITRON’S AND/OR ANY THIRD PARTY DATA AND/OR SERVICE PROVIDER’S BREACH OF
ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY OR FITNESS, AND THE SOLE AND EXCLUSIVE REMEDY FOR ARBITRON’S
AND/OR ANY THIRD PARTY DATA AND/OR SERVICE PROVIDER’S LIABILITY OF ANY KIND,
INCLUDING WITHOUT LIMITATION LIABILITY FOR NEGLIGENCE OR DELAY WITH RESPECT TO
THE ARBITRON DATA AND/OR REPORTS AND/OR SE RVICES AND ALL PERFORMANCE PURSUANT
TO THIS AGREEMENT, SHALL BE LIMITED TO A CREDIT TO STATION OF AN AMOUNT EQUAL
TO, AT THE MAXIMUM AMOUNT, THE LICENSE CHARGE PAID BY STATION WHICH IS
ATTRIBUTABLE TO THE MATERIALLY AFFECTED DATA OR REPORT OR SERVICES. IN NO EVENT
SHALL ARBITRON AND/OR ANY THIRD PARTY DATA AND/OR SERVICE PROVIDER BE LIABLE FOR
SPECIAL, INCIDE NTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, NOR SHALL THEY BE
SUBJECT TO INJUNCTIVE RELIEF WITH RESPECT TO THE PUBLICATION OF ANY DATA AND/OR
REPORT AND/OR SERVICE. STAT ION UNDERSTANDS THAT THE DATA AND/OR REPORTS AND/OR
SERVICE E ITHER WOULD NOT BE PRE PARED OR WOULD BE AVAILABLE ONLY AT A
SUBSTANTIALLY INCREASED LICENSE CHARGE WERE IT NOT FOR THE LIMITATIONS OF
LIABILITIE S AND REMEDIES AS SET FORTH IN THIS SECTION. Station agrees that it
will notify Arbitron in writing of any alleged defect in any Data and/or Report
and/or System within thirty (30) days after Station learns of said alleged
defect. In the event that Station does not timely notify Arbitron, then Station
waives all rights with regard to said alleged defect. Station further agrees
that any action to be brought by it concerning any Data and/or Report and/or
System shall be brought not more than one (1) year after such Data or Report was
originally published by Arbitron. I n the event that either party commences
litigation against the other party and fails to ultimately prevail on the merits
of such litigation, the commencing party shall reimburse and indemnify the other
party from any and all costs and expenses incurred with respect to such
litigation, n i cluding reasonable attorneys’ fees, provided, however, that this
sentence shall not apply where Arbitron commences litigation pursuant t o
Sections 5, 7 or 8 of this Agreement. This provision shall survive h t e
termination of this Agreement. 11. Assignments and Changes in Station Status:
Station may not assign either its rights or obligations under this Agreement
without h t e prior written consent of Arbitron. Subject to Arbitron’s consent,
a successor-in-interest by merger, operation of law, assignment, purchase or
otherwise of the entire business of Station shall acquire all rights and be
subject to all obligations of Station hereunder. In the event that Arbitron
consents to the assignment of this Agreement, Arbitron reserves the right to
redetermine the rate to be charged to the assignee in accordance with the terms
of this Agreement. Arbitron shall be entitled to assign any of its rights or
obligations under this            s / / MG/GS n I itials here

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163416.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] Agreement, including the right to
receive License Charges payable hereunder. Station acknowledges and agrees that
the License Charge due and the adjustments and discounts applied hereunder are
based on Station’s group ownership status and/or any joint operating agreement
with one or more other radio stations and/or Station’s ownership of radio
stations in this Market or other Markets. In the event Station conveys any one
of its radio stations, Station remains fully obligated for the License Charge
specified for any radio station covered by the terms of t h is Agreement.
Station may only be released from such obligations upon valid assignment of this
Agreement and subject to the terms t h ereof. Station agrees that if at any time
it changes or has changed its ownership, operating or sales policy (including,
but not limited to, the use of digital subchannels and Internet streaming),
frequency, broadcasting arrangements, group or business relationships of the
station(s) licensed under this Agreement, or if it enters or has entered i n to
any management or other business relationship with another radio station in any
Market and/or its adjacent Market(s), or if it enters or has entered into any
joint operating agreement with one or more other r a dio stations, or if it is
or was purchased or controlled by an entity owning or otherwise controlling
other radio stations in any Market and/or its adjacent Market(s), or if it
purchases, or an entity which is i n any manner controlled by it purchases, at
any time, another radio station in any Market or its adjacent Market(s), Station
and its radio station(s) will report the change and the effective date thereof
to Arbitron within twenty (20) days of such change. In the event of such
occurrence, Station agrees that such station(s) shall be licensed under t h is
Agreement and that Arbitron may redetermine the Gross Annual Rate for the Data,
Reports, and/or Services pursuant to the then current Arbitron rate card in
order to license such additional station(s), effective the first month following
the date of the occurrence. Notwithstanding Station’s failure to notify
Arbitron, pursuant to the provisions of this Section 11, Arbitron may
redetermine Station’s Gross Annual Rate for all Data, Reports, and/or Services,
based on the f o regoing, effective the first month following the date of the
occurrence. Station further agrees that if the parent company or other
controlling entity of Station, or any entity in any manner related to Station,
purchases or otherwise acquires a controlling interest in a radio station i n
Station’s Market that is not licensed by Arbitron for the same Data, Reports
and/or Services, then Arbitron may redetermine Station’s Gross Annual Rate based
on such occurrence as described in this Section 11. I n the event Arbitron
increases Station’s Gross Annual Rate as a result of an occurrence as described
in this Section, then Arbitron shall amend this Agreement to permit use of the
Data, Reports and/or Services by the additional radio station(s) prompting the
increase. 12. Other Arbitron Services and Reports: If, during the Term of this
Agreement, Station orders any Arbitron services or e r port(s) not licensed
through any other Arbitron agreement, Station hereby agrees that this Agreement
shall be applicable with respect to all such services and/or reports with the
same force and effect as if printed out at length in a separate agreement
executed by Station. 13. Ratings Distortion Activity: ( a ) Station agrees that
it shall not engage in any activities which are determined by Arbitron to be
ratings distortion. Such prohibited activities may include, but are not lim ited
to, activities which could: (i) cause any survey participant to misrepresent to
Arbitron demographic composition of any member of the household in which he or
she resides; or (ii) cause any survey participant to surrender control of his or
her PPM meter to any party determined by Arbitron to be media-affiliated; or
(iii) constitute use of Arbitron’s encoded signal for purposes unauthorized by
Arbitron; or (iv) cause the identity of a PPM panelist to become known other
than to Arbitron; or (v) could cause participation in the survey by a
media-affiliated individual (b) Station further agrees that Arbitron may delete
all estimates of listening to Station and/or its radio station(s) from any Data,
Reports, computer media and/or other Arbitron service or method of delivery
where, in its judgment it has deemed that Station or its radio station(s) has
engaged in such activities. Arbitron shall: (i) first give Station and its radio
station(s) notice setting forth what activities it deems Station and its radio
station(s) have engaged in which allegedly could cause or have caused ratings
distortion; (ii) present evidence to substantiate the allegations set forth in
(i) above; and (iii) give Station and its radio station(s) reasonable
opportunity (in light of Arbitron’s publication schedule for any Report) to
present its position both in writing and orally. n I the event that Station or
its radio station(s) is notified by Arbitron h t at allegations of ratings
distortion have been made against Station or its radio station(s), then Station
or its radio station(s) shall submit a written response to Arbitron’s inquiry
concerning the allegations within seven (7) days from the receipt of Arbitron’s
notice, which time may be shortened by Arbitron for reasons relating to the
Report publication schedule. Arbitron shall then advise Station or its radio
station(s) of its decision following its receipt of Station’s or its radio
station(s)’ written response or oral presentation. All such writings shall be
addressed and sent to the respective party by facsimile, overnight courier
service, or certified mail with return receipt requested. In the event that
estimates of listening to Station and/or its radio station(s) are deleted from a
Report(s) (and/or other Arbitron services) following the procedure set forth
above, Station and its radio station(s) agree that the only remedy for such
deletion shall be a credit of the License Charge paid by Station for such
Report(s) or other affected services and that in no event shall Arbitron be
liable for special, incidental, consequential or punitive damages or be subject
to i n junctive relief with respect to any such deletion of estimates of
listening to Station and/or its radio station(s). In the event that estimates of
listening to Station and/or its radio stations are deleted r f om a Report
pursuant to this Section, Arbitron agrees that it will give Station and its
radio station(s) an opportunity to submit to Arbitron a written statement (not
exceeding 200 words) of Station’s and/or its radio station(s)’s views concerning
its alleged activities, with such written statement to be published in the
Report subject to such reasonable editing deemed necessary by Arbitron. In
addition, Station and its radio station(s) agree to abide by the Arbitron
policies and procedures governing various special station activities, including,
but not limited to, rating bias. 14. Information to be Provided by Station and
Its Radio Station(s): Station and its radio station(s) agree to provide to
Arbitron, within ten (10) days of receipt of Arbitron’s request, such n i
formation which Arbitron deems necessary for the publication of a Report,
including, but not limited to, accurate descriptions of the o f llowing
information for Station and its radio station(s): (a) facilities; (b) broadcast
station names; (c) broadcast hours; (d) simulcast hours; (e) simulcast partners;
(f) radio frequency; (g) o perating power; (h) f o rmat; (i) height of antenna
above average terrain; (j) broadcasts by s / / MG/GS n I itials here

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163417.gif]

digital subchannels; (k) Internet streaming; and (l) programming i n formation.
Station and its radio station(s) further understand and agree to notify Arbitron
of any changes to the above-referenced n i formation. Station and its radio
station(s) hereby hold Arbitron harmless and agree to indemnify Arbitron from
and against any and all l o ss, cost or expense (including reasonable attorneys’
fees) arising out of any omission or error in information provided, or the
failure to provide such information to Arbitron by Station and its radio
station(s) pursuant to this Section. 15. General: a ( ) All notices to either
party shall be in writing and shall be directed t o the addresses stated
hereafter unless written notice of an address change has been provided. b ( )
This Agreement shall be deemed to be an agreement made under, and to be
construed and governed by, the laws of the State of New York, exclusive of its
choice of law rules. The parties expressly agree t h at any and all disputes
arising out of or concerning this Agreement or t h e Arbitron Data or Reports
licensed hereunder shall be litigated and adjudicated exclusively in State
and/or Federal Courts located in either h t e State of New York or the State of
Maryland, at Arbitron’s option, and each party consents to and submits to both
such jurisdictions. ( c ) This Agreement, together with any Agreement
Attachments, constitutes the entire agreement between the parties concerning the
subject matter hereof, notwithstanding any previous discussions and
understandings; and shall not be deemed to have been modified in whole or in
part except by written instruments signed hereafter by officers of the parties
or other persons to whom the parties have delegated such authority. ( d ) Any
litigated question regarding the legality, enforceability or validity of any
section or part hereof shall not affect any other section, and if any section or
part hereof is ultimately determined illegal, n i valid, unconstitutional or
unenforceable, that section or part hereof shall be severed from this Agreement
and the balance of the Agreement shall thereafter remain in full force and
effect for the e r mainder of the Term. e ( ) Arbitron may terminate this
Agreement on written notice to Station, effective immediately, in the event
that, for any reason, the Services contemplated hereunder are not produced by
Arbitron or if Arbitron ceases to produce such Services, without penalty and
without liability of any kind to Station. In the event of a termination by
Arbitron as provided in this paragraph, Station shall receive a pro-rata r e
fund of any License Charges paid and for which the corresponding Services were
not delivered. ( f ) In addition to the rights of termination stated elsewhere
in this Agreement, this Agreement, and the license provided hereunder, may be
terminated by Arbitron for any or all of the Data, Reports and/or services in
any or all of the Markets in which they are licensed, for any r ea son, on
thirty (30) days’ written notice to Station. Station agrees h t at this
Agreement shall continue for the markets and services not named in such notice.
( g ) The provisions governing payment of taxes, confidentiality of the Data,
Reports, and Systems, limitation of liabilities, applicable law, waiver of jury
trial, and confidentiality of survey participants shall survive the termination
of this Agreement. AGREED TO: Clear Channel Communications, Inc. BROADCASTER
(“STATION”) *See “Schedule A” Attachment FOR USE ONLY BY STATION(S) 200 E Basse
Road ADDRESS San Antonio TX 78209 CITY STATE ZIP / S / MITCHELL P. GOLDSTEIN
(h) The failure of Arbitron to enforce any of the provisions of this Agreement
shall not be construed to be a waiver of such provisions unless evidenced by an
instrument in writing duly executed by Arbitron. (i) Waiver of Jury Trial: EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVE S A LL RIGHT TO TRIAL B Y JURY AS TO ANY ISSUES, DEMANDS, ACTIONS, CAUSES
OF ACTION, CONTROVERSIES, CLAIMS OR DISPUTES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO. (j) This Agreement
supersedes Station’s “Master Station License to Receive and Use Arbitron Data
and Radio Audience Estimates” for the relevant market(s) under such previous
agreement which are replaced by the market(s) set forth in Section 1 of this
Agreement. Station hereby agrees to cease using, upon commercialization of the
PPM Data and/or Reports provided under this Agreement, any data and/or reports
provided under such previous agreement for such affected market(s). Station
acknowledges that such previous agreement remains in effect f o r all other
markets other than the affected market(s) under such previous agreement. For all
market(s) in which Station currently subscribes to an Arbitron service, Station
agrees to subscribe to PPM Data and/or Reports in those market(s) upon the
publication of the pre-currency and/or currency PPM Data and/or Reports in such
market(s) at the then current Arbitron rate card. n I the event that Arbitron
produces pre-currency/transition PPM reports in market(s) prior to releasing the
official PPM currency report i n such PPM market(s), such
pre-currency/transition reports will be licensed at the then current diary-based
rates applicable to Station for each such market(s) for the relevant survey
periods. Station agrees to license such pre-currency/transition PPM reports at
the then-current diary-based rates applicable to Station in such market(s) for
the relevant survey periods. Further, Station agrees to use such
pre-currency/transition PPM reports solely for internal business analysis and
expressly not in connection with any commercial media buying and selling
transaction process. (k) Station hereby expressly consents to: (i) Arbitron
sending to Station i n formation advertising the various services that Arbitron
provides, whether or not such services are provided under this Agreement, via
electronic messaging to include, but not limited to, e-mail, facsimile and text
messages, and (ii) use of Station’s name and/or call letters in Arbitron
customer lists, promotional materials and/or press releases. (l) Upon expiration
of or termination of the license and/or this Agreement, Station expressly agrees
to: (i) discontinue any use of and completely de-install and remove any Services
such as software, Data, Reports, print-outs, publications, advertising
materials, or the like, r f om all equipment and their premises including but
not limited to computers, laptops, servers, websites, and/or electronic devices,
used or controlled by Station and/or its employees, agents, or affiliates, and
(ii) destroy all items (physical or electronic) related to the Services i n
cluding, but not limited to software, electronic or physical data sets, and/or
electronic or physical reports whether located at its office or at another
location. Station shall certify such destruction, discontinued use, and/or
de-installation has occurred to Licensor in writing. BY (AUTHORIZED SIGNATURE)
Mitchell P. Goldstein NAME (TYPE OR PRINT NAME OF PERSON SIGNING ABOVE) CFO/CAO
12/8/10 TITLE DATE

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163418.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] ACCEPTED BY: /S / GREG STEPHAN
CONTRACT M ANAGER 12/8/10 DATE Arbitron Inc. 9705 Patuxent Woods Drive Columbia,
Maryland 21046-1572 #63324

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163419.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] Attachment to Radio Station License
Agreement to Receive and Use Arbitron PPM TM D ata and Estimates Date Prepared:
November 18, 2010 This is an Attachment to the Radio Station License Agreement
to Receive and Use Arbitron PPM TM D ata and Estimates (the “Basic License
Agreement”) dated November 18, 2010 b etween Arbitron Inc., a Delaware
corporation (“Arbitron”) and Clear Channel Communications, Inc. “ ( Station”),
and is for the term and Services specified below. The license granted for the
Services specified herein is expressly subject to the Basic License Agreement,
and any terms and conditions stated below, or on the next page hereof. Station
agrees to license the following Services from Arbitron and to pay License
Charges as set forth herein and in the Basic License Agreement. For use only by:
*See “Schedule A” Attachment Ship to Bill to Address(es): *See “Schedule A”
Attachment            Address: *See “Schedule A” Attachment            Data
Services Ordered New, % of Renew, Annual Replace- License Start/ Rate Rate Rate
Rate Rate Rate Rate License Data Licensed ment End Dates Yr 1 Yr 2 Yr 3 Yr 4 Yr
5 Yr 6 Yr 7 Charge Pre-Currency PPM Data            Arbitron PPM TM D
ata            ReplRen *See Sched A * * * * * * PPM Weeklies SM
Data            ReplRen *See Sched A * * * * * * Processor(s) is/are *See Sched
A MultiMedia Data            Processor(s) is/are            Corporate Roll-Up SM
with Arbitron PPM TM Data ReplRen *See Sched A * * * * * * Ethnic Data: H
ispanic ReplRen *See Sched A * * * * * * B lack ReplRen *See Sched A * * * * * *
National Regional Database (NRD) with Arbitron PPM TM D ata ReplRen *See Sched A
* * * * * * Meter/Diary CSAR SDS ReplRen *See Sched A * * * * * * Meter/Diary
CSAR RLD ReplRen *See Sched A * * * * * * Meter/Diary DMA SDS ReplRen *See Sched
A * * * * * * Meter/Diary DMA RLD ReplRen *See Sched A * * * * * * Other: *See
Sch A ReplRen *See Sched A * * * * * * Other: *See Sch A ReplRen *See Sched A *
* * * * *

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163420.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] Calculation of License Charges:
Individual Station Gross Annual Rate: Percent: First Term Year Gross Annual Rate
Station: *See Sched A $ *See Sched A “A” C ( ombined):$ *See Sched A Station: $
LESS DISCOUNTS FOR Arbitron PPM TM Data (Per Section 3): Station: $ Continuous
Service (10%): $ *See Sched A Station: $ Group (at beginning of Term) Station: $
[*****] $ *See Sched A Station: $ Long-Term Discount: [*****] in months [*****]
$ *See Sched A Station: $ FIRST TERM YEAR NET ANNUAL RATE: $ *See Sched A
Station: $ Station: $ Station further understands and agrees that the Net Annual
Rate payable during any Term year subsequent to the first Term year will vary in
accordance with an applicable Group Discount, any other applicable discount, or
any adjustment as specified in Sections 2, 3, 4, 6 and 11 of the Basic License
Agreement. Software Services Ordered New, % of Renew, Annual Replace- License
Start/ Rate Rate Rate Rate Rate Rate Rate License Software Licensed ment End
Dates Yr 1 Yr 2 Yr 3 Yr 4 Yr 5 Yr 6 Yr 7 Charge TAPSCAN ® S ystems: ReplRen *See
Sched A * * * * * * n I cludes: TAPSCAN TM + Sales Management TAPSCAN TM +
Proposal Management and Revenue TAPSCAN TM + Proposal Management TAPSCAN TM +
Account Management TAPSCAN TM + Qualitative TAPSCAN TM + Web-Suite TAPSCAN TM +
Web TAPSCAN TM MEDIAMASTER SM QUALITAP SM PRINTSCAN SM S
cheduleIt            RSP PPM Analysis Tool SM ReplRen *See Sched A * * * * * *
Other: *See Sched ReplRen *See Sched A * * * * * * Other: *See Sched ReplRen
*See Sched A * * * * * * Data Delivery: Arbitron Downloader TRAINING/CONSULTING:
Software Delivery: Arbitron Downloader Total Training/Consulting Days: @ $ / day
or @ $ / half day = Billing Options Surveys/Releases Billing Options Billing
Dates First Invoice Due Service Ordered n I cluded (First/Last)

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163421.gif]

Monthly Quarterly *See Schedule A *See Schedule A *See Schedule A *See
Schedule A Annually Monthly Quarterly *See Schedule A *See Schedule A *See
Schedule A *See Schedule A Annually Monthly Quarterly Annually Monthly Quarterly
Annually Monthly Quarterly

 



--------------------------------------------------------------------------------



 



(IMAGE) [w81634w8163422.gif]

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****] Terms and Conditions Any use of a
computer system that processes Arbitron Data and/or Reports requires a valid
license for such Data and/or Reports. Incorporation of Basic License Agreement:
(a) All terms and conditions of the Basic License Agreement are hereby
incorporated herein by reference with the same force and effect as if printed at
length herein and are applicable to any Service(s) provided hereunder. (b) In
order to receive a license to and access to any Service, Station must be
licensed pursuant to the Basic License Agreement. In the event the Basic License
Agreement terminates, expires or becomes suspended for any reason, this
Agreement and License(s) shall terminate, expire or become suspended
concurrently therewith. Mode of Use: Where use of a computer is necessary to
access, receive and use any Services licensed under this Agreement, Station will
obtain, from a vendor of its choice, computer equipment and an operating system
conforming to the minimum specifications. Station acknowledges that if such
conforming equipment and systems are not obtained, the Services may not operate
properly. Interruptions: Station agrees that Arbitron is not responsible for
computer, Internet and/or telephonic communications interrupted by any Services
system failure, telephonic disruptions, weather, acts of God, force majeure or
acts of third persons not connected with or controlled by Arbitron; nor for any
additional expenses incurred by Station for subsequent and/or additional
computer runs necessitated by such disruptions or interruptions. Restrictions on
Station’s Use: (a) Station agrees that it will not provide, loan, lease,
sublicense or sell in whole or in part the Arbitron Data and/or Reports and/or
Systems, or computer software programs or data included with such Data and/or
Reports and/or Systems, to any other party or entity in any form. This
restriction extends to, but is not limited to, any and all organizations selling
or buying time to or from Station and any and all organizations providing data
processing, software or computer services to Station. (b) Station agrees that it
will not use the Arbitron Data and/or Reports under the control of computer
programs written by its employees, agents or others except as permitted by the
Basic License Agreement. Arbitron makes no commitment to disclose to others the
structure, format, access keys or other technical particulars of the Arbitron
Data and/or Reports and/or Systems. Special Terms or Instructions: AGREED TO
Clear Channel Communications, Inc. STATION 200 E Basse Road ADDRESS San Antonio
TX 78209 CITY STATE ZIP /S/ MITCHELL P. GOLDSTEIN BY (AUTHORIZED SIGNATURE)
Mitchell P. Goldstein NAME (TYPE OR PRINT NAME OF PERSON SIGNING ABOVE) CFO/CAO
12/8/10

 



--------------------------------------------------------------------------------



 



         

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
First Addendum to the “Radio Station License Agreement to
Receive and Use Arbitron PPM Data and Estimates”
Between Arbitron Inc. and Clear Channel Communications, Inc.
     This is the first addendum (this “Addendum”) to the “Radio Station License
Agreement to Receive and Use Arbitron PPM Data and Estimates” (the “Agreement”),
having a Date of Proposal of November 18th, 2010, by and between Arbitron Inc.
(“Arbitron”) and Clear Channel Communications, Inc. (“Station”). Each of
Arbitron and Station is referred to herein from time to time as a “Party” and,
collectively, as the “Parties”. Capitalized terms used herein but not defined
shall have the same meaning ascribed to them in the Agreement unless indicated
otherwise in this Addendum. In the event of a conflict between this Addendum and
the Agreement, the terms and conditions of this Addendum shall prevail.
     The Parties hereto agree to amend the Agreement as follows:
1. Station’s Other PPM Radio Audio Information. Subject to Section 8 below, the
licenses granted hereunder shall include the use by Station of such Services
with other audio-based media content ancillary to a Station’s radio broadcast
(e.g., HD Channels, Digital Sub-Channels, and Internet Streaming), provided
however, that any such use is in accordance with the terms and conditions of the
Agreement. For the avoidance of doubt, the license grant in Section 1 shall not
apply to any syndicated national PPM data set and/or cross-platform PPM data
set, radio or otherwise, and does not apply to any ancillary content which is
broadcast over a terrestrial signal.
2. PPM Encoding Matters.
a. Encoding Agreements. The Parties agree that all previously executed Encoding
Agreements between Arbitron and Station are hereby amended such that the term of
each such Encoding Agreement will be extended to run through the end of the
Term, including any extensions thereof. Station hereby expressly reaffirms that
during the Term it shall continuously encode all of the radio stations it owns,
operates, and/or controls in each market where Arbitron offer its PPM service
(collectively, the “PPM Markets”).
b. PPM Codes and Hardware. Arbitron will provide to Station, without charge,
[*****] unique PPM codes, and the corresponding PPM encoding hardware, per
terrestrial radio station owned by Station in a PPM Market (the “Code
Allotment”). Such codes and encoders may be used only by the radio station to
which they are assigned and applicable (e.g., if Station owns 4 radio stations
in a PPM Market, Arbitron will provide a total of [*****] unique PPM codes (and
corresponding encoding hardware) at no-charge; each of the 4 radio stations may
use up to [*****] of the unique PPM codes).
If Station desires unique PPM codes in excess of Code Allotment, Station will
pay Arbitron an annual fee (the “Code Fee(s)”) equal to [*****] per each
additional unique PPM code. Notwithstanding the foregoing sentence, Station will
not be liable to Arbitron for any Code Fees until the aggregate amount of all
Code Fees otherwise payable by Station during the Term exceeds [*****] (the
“Code Fee Deductible”). Arbitron will invoice Station for all Code Fees incurred
during the Term in excess of the Code Fee Deductible. Any unused Code Fee
Deductible will expire on December 31, 2016. Any unique PPM codes currently
utilized by Station in excess of the Code Allotment will begin incurring Code
Fees on January 1, 2011. Station shall provide at least 120 days

1



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
prior written notice on all requests for unique PPM codes in excess of the Code
Allotment.
3. New PPM Markets (beyond current commercialization schedule). In the event
Arbitron creates additional PPM market(s) beyond what is currently planned,
Arbitron will extend to Station the following options related to such additional
PPM market(s):
a. Station may elect to [*****].
b. For the avoidance of doubt, any pricing for such new PPM Markets will utilize
the average cost per share calculation of the three lowest ranked PPM markets
using the most recent month of PPM Data to derive share and previous month
invoice to determine cost. Station hereby expressly agrees that the pricing for
such New PPM Markets by Station’s radio stations shall comprise a license to at
least the following Arbitron “Basic Services”: a) Local Market Report; b)
Respondent Level Data; and, c) PPM Analysis Tool, as well as application of the
Station’s current rate escalator applicable in the affected calendar year(s).
Any additional services beyond the Basic Services will be priced using a cost
per share method for such services that are currently subscribed to in any of
the lowest 3 ranked PPM markets.
4. National Services. In the event that one or more of the Services licensed
pursuant to the Agreement is a national service and any one or more radio
stations owned, operated, and/or Managed is not licensed to Arbitron’s PPM Data
for the market which it is home to or broadcasts from, Station (or any Station’s
affiliate, subsidiary, and/or division, including, but not limited to, KMG
Consolidated Radio, Premiere Radio Networks, and/or Clear Channel Traffic) may
NOT use any of the data contained in any Arbitron national service to promote or
otherwise benefit such non-licensed radio station.
5. Evolution of New Arbitron Radio Services. If Arbitron releases a new radio
only service, and/or other audio-based media content which is ancillary to
Station’s radio station’s broadcast (e.g., HD channels, sub-channels, digital,
internet streaming, or the like), in any PPM Market during the Term, Station
may, upon written request, receive a no-charge [*****] license to evaluate such
service in up to [*****] PPM Markets otherwise covered by the Agreement.
Notwithstanding the foregoing, the term of any such license will not extend
beyond the first anniversary of the initial release of such service by Arbitron
in any market. This Section 5 shall not apply to any new Arbitron service that
is not intended exclusively for radio clients.
6. Licensing of Unlicensed Station Acquisitions. The Parties agree that if
during the Term Station acquires an ownership interest in and/or enters into a
Management** relationship with a radio station not listed on Schedule A to the
Agreement and such radio station qualifies for at least two (2) consecutive
months with at least a .1 share persons 6+ to be reported in the Arbitron PPM
reports (a “New Station”), Station will be required to license the Basic
Services with respect to New Station in accordance with Section 11 of the
Agreement. The license fee with respect to such New Station shall be payable as
of the first day of the third month the New Station qualifies to be reported in
the Arbitron Reports.
** For purposes of the Agreement and this Addendum, the terms “Managed”,
“Manages”, and “Management”, mean any joint operating agreement, management or
control agreement, or other similar business relationship (however designated),
including but not limited to any joint

2



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
sales agreement or local marketing agreement (“LMA”), in each case which allows
Station to exercise some degree of control over the operation of a radio
station.
     If another radio station owned, Managed, or operated by Station in the PPM
market subscribes to any of the Tapscan, Scarborough and/or other Arbitron
services, such New Station shall also be required to subscribe to at least the
same level of service(s) as those to which any existing radio stations are
licensed to in the applicable PPM Market. The license term for the New Station
shall begin with the first day on the third month after qualifying for 2
consecutive months to be reported in Arbitron’s PPM reports.
     The addition of any New Station(s) after the Effective Date of the
Agreement shall not increase any applicable Station discounts provided by
Arbitron, including but not limited to a Group Discount. For example, the basis
for any applicable Station discounts (including but not limited to the Group
Discount) are determined in accordance with the criteria set forth under
Section 12 hereof and the Agreement.
7. Calculation of Rate for Unlicensed Stations. For any New Station, Station
hereby expressly agrees that Arbitron may use the following calculations in
determining the License Charges associated with the New Station’s subscription
for the Basic Services, including any other peripheral services that are
required to be added.
a. Licensed Environment, Unlicensed Acquisitions. For New Station(s) that are
not located in PPM Markets where Station already owns, operates, and/or Manages
another radio station that is a current subscriber, the Basic Services required
to be licensed (and to the extent feasible, any other ancillary services) shall
be priced on a cost per share point basis, based on the cost per share point
being paid by Station’s existing radio stations in the applicable PPM market.
The PPM cost per share point shall be calculated by summing the total PPM Data
Persons 6+ AQH Share points for the then-currently licensed Station owned radio
station(s) in the applicable market using the latest available months of PPM
Data (up to a prior six month average). The current year combined annual PPM
costs for all services for the then-currently licensed Station owned radio
station(s) in the PPM Market is then divided by the sum total of the share
points to determine a cost per share point. That cost per share point is then
multiplied by the average PPM Data Persons 6+ AQH Share points using the latest
available months of PPM Data (up to a prior six month average) of the radio
station(s) to be licensed, however, the New Station share point will be taken
from the first full survey monthly report only in the event that the station(s)
has just signed on-the-air, or undergone a format change, changed its primary
market (e.g., move-in), or had not qualified for reporting prior surveys.
Notwithstanding the results obtained from the calculations performed pursuant to
this Section 7, the Parties understand and agree that the minimum License Charge
for each survey shall not be less than [*****].
b. Unlicensed Environment, Licensed Acquisition. For New Station(s) located in
Arbitron markets where Station does not own and/or Manage other radio stations,
the Basic Services required to be licensed (and to the extent feasible, any
other ancillary services) shall be priced based on the average Station cost per
share point (set forth in Section 7(a) above) for the Station radio stations
owned and/or Managed in its next two (if there are not two, then based on the
number of available markets to do such comparison) higher-ranked subscribing
markets and its next two (if there are not two,

3



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
then based on the number of available markets to do such comparison)
lower-ranked subscribing markets.
c. Licensed Environment, Licensed Acquisitions — services not in parity. If a
New Station is licensed to utilize any Arbitron service, and the existing
Station’s radio stations in the same market are not licensed to one or more of
these services, the existing Station’s radio stations will not be required to
license such service(s). However, those radio stations in the market that are
not licensed to these services shall not be permitted to use such services in
any manner. Arbitron also reserves the right to cancel the acquired services
stated above that are not commonly licensed across all station-owned stations in
the market. Arbitron will not charge for any cancelled services during the
remainder of the Term.
d. Any Station non-metro radio station(s) that is not currently licensed to the
Arbitron PPM services, and which is encoding and showing up with an AQH share
equal to or greater than .1 (and has appeared for two consecutive months) is
required to be licensed or must cease encoding within 30 days of the Effective
Date. The Parties agree that if all non-metro radio stations in the same market
total a one share or higher in aggregate they will be required to be licensed
via the cost per share method set forth above in Section 7(a). In addition if
all non-metro radio stations in a market in aggregate do not reach one share,
the licensed rate will be [*****] for all such stations
e. After calculating the New Station License Charges, it will become the first
term year License Charge for the Basic Services, and will then increase at the
applicable rate of escalation for the New Station(s) during the Term in the
applicable years.
f. In the event that a New Station has a pre-existing Arbitron license
agreement(s) for any Arbitron provided services, the pre-existing Arbitron
license agreements shall be voided and the New Station shall be concurrently
incorporated into the Agreement using the initial pricing cost per share terms
described in Section 7(a) above, as well as application of Station’s current
rate escalator applicable in the affected year. Any such license agreements will
terminate on December 31, 2016, which is concurrent to the Agreement’s
termination date.
8. Station hereby expressly agrees that Arbitron reserves the sole right and
discretion to introduce a new license-fee syndicated data stream which consists
of a new data set that may or may not be combined with the existing PPM Data
into the PPM markets, and to charge for such service, including but not limited
to providing a service for digital, sub-channels, streaming, and/or HD radio
streams, or any other license-fee based service in any of the PPM markets. If
Arbitron elects to charge for such new services pursuant to Section 8, then
Station may receive such new service for gratis only for [*****] in a maximum of
[*****] applicable PPM markets; but, if Station elects not to subscribe to the
new service, then Station must cease use of such new service at the expiration
of the [*****]. As acknowledged in Section 1 of the Addendum, Station currently
receives information regarding its digital and/or HD-encoded radio stations on a
gratis basis; but, Station expressly acknowledges that Arbitron reserves the
sole right and discretion to charge Station for such information at some point
during the Term, if such information is enhanced, comprises additional data
sets, and/or is supplemented by other data sets or information. Arbitron’s
election to do the foregoing such shall not be considered a breach of this
Addendum or serve as a basis for Station to reduce or terminate any of the
licensed Services or terminate the Agreement. For the avoidance of doubt, for
the Term of the Agreement, Station

4



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
shall continue to receive the digital and HD radio PPM information (in
substantially the same form and format) that is provided by Arbitron under
Section 1 of this Addendum at the commencement of the Term of the Agreement at
no additional charge. However, Station shall not be obligated to license any
such new products introduced under this Section 1 or 8.
9. The use of an “*” (asterisk) on the Agreement and Attachment to Radio Station
License Agreement to Receive and Use Arbitron PPM Data and Audience Estimates
(the “Attachment”) shall refer to Schedule A of the Agreement.
10. Attachment, first sentence, is amended by deleting “This is an Attachment to
the Radio Station License Agreement to Receive and Use Arbitron PPM Data and
Audience Estimates (the “Basic License Agreement”)” and replacing it with “This
is an Attachment to the Radio Station License Agreement to Receive and Use
Arbitron PPM Data and Estimates”.
11. Section 2, the very last sentence beginning with “Arbitron shall have the
right . . . .” is deleted in its entirety.
12. Discounts. Section 3(b) is deleted in its entirety and replaced with the
following Section 5(b):
“Group Discount: If Station owns, operates, or Manages two or more radio
stations located in different markets, Station may be entitled to a Group
Discount. The applicable Group Discount will be determined from time to time
based on the total percentage of eligible radio stations that are owned,
operated, or Managed by Station and are licensed under a full service agreement
to receive Arbitron diary-based or PPM-based Services, as applicable, and as
more specifically set forth on Appendix B to this Addendum. Station acknowledges
and agrees that any attempt by it to terminate any portion of the Diary
Agreement, the PPM Agreement, or any other applicable license agreement between
Station and Arbitron, or otherwise reduce the level of Services licensed from
Arbitron under those agreements could reduce its Group Discount. Notwithstanding
any provision of the Agreement or any other applicable license agreement to the
contrary, Station further acknowledges and agrees that any reduction in
Station’s Group Discount resulting from a reduction in the percentage of radio
stations owned, operated, or Managed by Station licensed under a full service
contract to receive Arbitron Services shall not be considered an increase in the
Gross Annual Rate and shall not permit Station to terminate the Agreement or
exercise any other right pursuant to the terms of the Agreement. Station hereby
also acknowledges that in addition to the Group Discount being affected by the
foregoing actions, such actions may also affect the various service level
discounts that it is entitled to under the applicable Arbitron license
agreements (including but not limited to the multi-service discount, continuous
service discount, or the like), and that Arbitron has the sole right and
discretion to adjust such discounts without any penalty or dispute thereof by
Station. For the avoidance of doubt, Station’s Group Discount shall not be
affected if Station entirely sells and/or transfers all ownership rights
associated with any of its subscribing radio stations to a third party or
otherwise no longer has an FCC license to operate any of such radio stations
during the Term.”
13. Section 3(a) is deleted in its entity.

5



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
14. Section 5(a), insert the following new sentences before the first sentence
of the Section 5(a):
“Arbitron will invoice Station for any payments due hereunder, and payment shall
be due and payable by Station thirty (30) days after the invoice date. Failure
to pay within sixty (60) days after the date of the invoice will result in a
late payment charge of one and one-half percent (1.5%) per month on any
outstanding Charges due hereunder. Any failure to impose a late payment charge
shall not prejudice Arbitron’s right to do so should default continue or should
a subsequent payment not be made when due. For the avoidance of doubt, these
payment terms supersede all other payments terms in this Agreement, and provide
Station payment terms of net 30 with a grace period of 30 days. In other words,
Station shall be in default if payment is not received within 60 days after the
invoice date.”
15. Section 5(c), line 6, insert “that have been issued broadcast licenses by
the FCC (this does not apply to parent corporations Clear Channel
Communications, Inc. or Clear Channel Broadcasting, Inc.),” after “Station or
any of Station’s affiliated, subsidiary or related corporations or entities” and
before “regardless of whether...”.
16. Section 5(d), line 6, delete “or its station(s)” and replace it with “or
those entities described in 5(c) above”.
17. Section 6(a), insert the following new sentence at the end of the first
paragraph: “However, in the event that one or more of the aforementioned changes
results in the cessation of a PPM Market from being measured by a form of
electronic measurement, Station shall have the right to terminate this Agreement
as to such Market.”
18. Section 6(b), line 10, replace “ten (10) days” with “ten (10) business
days”.
19. Section 6(c) is deleted and replaced with the following new language:
“In the event of a force majeure occurrence, and to the extent beyond the
reasonable control of Arbitron, including, but not limited to, civil
disturbance, war, or other casualty, government regulations or acts, applicable
laws, or acts of God, and/or postal interruptions, Arbitron may increase the
Gross Annual Rate hereunder in an affected Market; provided, that as a condition
thereof, Arbitron shall give Station prompt written notice of the occurrence
relied upon, and will use reasonable efforts to provide detail regarding the
force majeure event to the extent it is not precluded by applicable law or court
order, and Arbitron may rely upon the reasonable opinion of counsel with regard
to the foregoing. If Arbitron increases the Gross Annual Rate charged for one or
more of the aforementioned reasons in an affected Market, it shall give prior
written notice to Station. Station may, within a 30-day period following such
written notice, cancel the unexpired Term of the Agreement for only the Data,
Reports and/or Services in the Market for which Arbitron increased its Rate, by
written notice pursuant to Section 15(a), without cancellation charge or other
cost, effective on the date the new Gross Annual Rate would have become
effective. In the absence of such timely cancellation, this Agreement shall
continue and the new Gross Annual Rate shall become payable as stated in
Arbitron’s notice and thereafter. For the avoidance

6



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
of doubt, an economic or market downturn or a change in Arbitron’s financial
position will not be considered a force majeure occurrence. All other terms and
conditions of the Agreement in the unaffected Markets shall remain in full force
and effect.”
20. Section 7, third paragraph, add the following sentence after the last
sentence of the paragraph: “Arbitron hereby agrees that Station may use the
Arbitron logos, trade names, and/or service marks contained in the Services
licensed hereunder provided such use is consistent with the normal course of
business (e.g., a sales presentation) for its radio station’s use of such
Services; provided however, such use does not disparage Arbitron or otherwise
involve any action which one would consider an act of moral turpitude.”
21. Section 10, last paragraph starting with “In the event” is hereby deleted in
its entirety.
22. Section 11, first paragraph, delete the second sentence and replace it with
the following new sentences:
“Notwithstanding the foregoing sentence, in the event that Station sells all or
substantially all of Station’s assets of one or more of its radio stations
licensed hereunder, Station may assign its rights and obligations applicable to
such sold radio station(s) without Arbitron’s consent, provided: (i) Station
provides written notice to Arbitron as soon as such notice would not violate any
SEC rules and/or regulation, but in no event not less than thirty (30) days
prior to the effective date of any assignment, (ii) the entity acquiring the
radio station enters into Arbitron’s standard form license agreement(s) for the
relevant services being assign (this Amendment or any other amendment created
for Station shall not pass to the acquiring station), (iii) Station shall be
permitted to assign the applicable License Charges for the services licensed for
such sold radio stations(s) but excluding any Station specific discounts or
other general Arbitron discounts which the acquiring station would not otherwise
be entitled. Further, the rates applicable to the assignment are at all times
subject to Arbitron’s right to redetermine the rate to be charged to the
assignee if such assignment results in an expanded use of the Data or Reports.
However, in the event that Arbitron determines that such assignee is a
competitor of Arbitron, such determination to be in the sole and absolute
discretion of Arbitron, Arbitron shall have the right to reject the assignment,
however, in the event of such rejection the services and applicable license fees
for such sold radio station shall be terminated.”
23. Section 11, second paragraph, second sentence, insert “covered by this
Agreement” after “. . . one of its radio stations” and before “, Station remains
fully . . .”.
24. Section 11, third paragraph, the following new language is added to the end
of to the penultimate sentence starting with “In the event”: “(such redetermined
additional license fee is to reflect the expanded use of the services licensed
hereunder by the new user and shall not effect the rates applicable to existing
Station licensed radio stations).”
25. Section 13(b), line 4, insert “reasonable” before “judgment” and after “in
its”.
26. Section 15(e), beginning with “Arbitron may . . .” is deleted in its
entirety.

7



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
27. Section 15(f), line 4, delete “for any reason” and replace it with “in the
event Arbitron ceases to produce such service”.
28. Section 15(j), last sentence beginning with “For all markets . . .” is
deleted.
29. Section 15(l) is deleted in its entirety and replacing with the following
Section 15(l):
“Upon the release of the next survey Report following expiration of or
termination of the license and/or this Agreement, Station expressly agrees to
use reasonable efforts to: (i) discontinue any use of and completely de-install
and remove any Services such as software, Data, Reports, print-outs,
publications, advertising materials, or the like, from all equipment and their
premises including but not limited to computers, laptops, servers, websites,
and/or electronic devices, used or controlled by Station and/or its employees,
agents, or affiliates, and (ii) destroy all items (physical or electronic)
related to the Services including, but not limited to software, electronic or
physical data sets, and/or electronic or physical reports whether located at its
office or at another location. For the avoidance of doubt, Station shall not be
entitled to continue using any Services if the reason for termination of the
Agreement is based upon a default and/or breach of the Agreement or Addendum by
Station.”
30. Agreement Not Assignable Except as a Whole. The Agreement and this Addendum
may not be assigned by Station to any other party. Any attempt to assign the
Agreement and this Addendum will be deemed and considered null and void. Station
agrees to keep the terms and conditions of the Agreement and this Addendum
confidential. Inasmuch as the terms of the Agreement and this Addendum are not
assignable and/or transferable by Station, Station expressly agrees that it will
not provide the Agreement and this Addendum or any information contained in this
Amendment to any buyer(s) and/or potential buyer(s) of any of Station’s radio
stations.
31. Each Party hereby expressly agrees that if a Party is determined by a court
of competent jurisdiction to be in breach of this Addendum and/or the Agreement,
then the non-breaching Party shall be entitled to all reasonable costs
associated with such breach, including but not limited to attorney’s fees.
32. Joint Preparation. This Addendum and the Agreement have been
jointly-prepared and negotiated by the Parties and their respective attorneys,
and neither the language nor any of the provisions of the Addendum and/or the
Agreement shall be construed more strictly for and/or against either Party as a
result of each Party’s participation in such preparation and negotiations.
33. Breach. Station hereby expressly agrees that if it is in breach of the
Agreement and/or Addendum with Arbitron, and such breach is not cured within
thirty (30) days after Arbitron provides notice of such breach to Jess Hanson
and/or his designee at Station, then Arbitron shall be entitled to at least all
legal costs associated with such breach; provided however, that a court of
competent jurisdiction determines that Station was in breach of the Agreement
and/or Addendum.
34. In the event of a miscalculation, mathematical error, and/or typographical
error to the calculation of License Charges or financial amounts in any of the
attachments, Schedule A, Appendices, the Diary Agreement, and/or the Addendum,
each Party, in good faith, hereby agrees to revise the affected License
Charge(s) or financial amount(s) in accordance with the provisions of this
Addendum, and to reflect the intent of the Parties as of the Effective Date.
35. PPM Service Rebates. Provided that the Agreement has not been terminated and
Station has not materially reduced the level of Services it licenses from
Arbitron under the Agreement,

8



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
the Diary Agreement, or any other applicable license agreement with Arbitron
during the Term, Arbitron will provide Station with a rebate in each of calendar
years 2011-2016. The aggregate amount of the rebate payable in each calendar
year and the timing of payment will be as set forth on Appendix A to this
Addendum. The payment will be in the form of a check made payable to Station or
otherwise in immediately available funds. The Parties agree that the rebate
provided in this Section 35 will not extend to any extensions or future
agreements between Arbitron and Station.
     Notwithstanding the foregoing, Arbitron will have no obligation to provide
any rebate pursuant to this Section 35 upon the occurrence of any of the
following events: (i) the default of Station of anypayment obligationsto
Arbitron underthe Agreement, the Diary Agreement, or any other applicable
license agreement between Station and Arbitron and such default remains uncured
ten (10) Business Days following Arbitron’s written notice of default; or
(ii) the failure of Station to perform any other of its material obligations
under the Agreement and such failure continues for 30 days after receipt of
written notice from Arbitron or is incapable of being cured.
36. Station shall receive Arbitron’s Corporate Roll-Up service during the Term
at no additional License Charge; provided however, that Station properly
subscribes to Arbitron’s Basic Services available in all applicable Markets in
which Station Manages, owns, and/or operates radio stations.
37. In the event that Arbitron develops a new PPM radio electronic measurement
service that does not replace the current PPM radio electronic measurement that
is available for commercial licensing in PPM markets in which Station owns,
operates, and/or Manages radio stations that are currently licensed to Arbitron
PPM Services, Station shall not be required to subscribe to such new PPM radio
electronic measurement services in the affected markets. In addition, this right
shall also be applicable to any Arbitron PPM radio electronic measurement
services that are currently available in some radio markets as of the date of
the execution of this Addendum, and later introduced into other radio markets in
which they were not available as of the date of execution of this Addendum.
38. Station avers and acknowledges that this Agreement, the Diary Agreement,
and/or any other applicable license agreement between Station and Arbitron
during the Term, including each Service, System, product, and any Data provided
by Arbitron hereunder and/or thereunder, are critical, beneficial, and
absolutely necessary to the continued day-to-day operations of Station and each
of the Station’s affiliated radio stations. Station, on its own behalf and that
of its affiliated radio stations, agrees that the charges and fees under the
Agreement are necessary and beneficial expenses and, in the event of a Station
or Station affiliate bankruptcy filing, would constitute administrative priority
expenses.
39. All rights not expressly granted by Arbitron in this Addendum or the
Agreement are hereby reserved. Station expressly agrees and warrants that it
shall not reference, cite, use, publish, share, disseminate, receive, create, or
employ, in any manner whatsoever (in whole or in part), any Arbitron audience
estimates, information, data, reports, software, system, or any other Arbitron
related product or service (in whole or in part), that it is not expressly
licensed under the Agreement.
40. The radio stations set forth on Schedule A are hereby granted ‘full PPM
radio market access’, which is defined as an Arbitron limited, personal, and
revocable license to use PPM radio Data from all Arbitron syndicated PPM radio
broadcast measured markets, accessed through

9



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
Arbitron’s PPM Analysis Tool. This may include PPM radio data from Arbitron
radio broadcast measured markets in which Station does not own, operates, and/or
Manages a radio station.
     Moreover, if Station begins Management, operation, ownership, or the like,
of any radio stations in markets not listed on Schedule A and is not licensed as
required by the terms of this Addendum, this ‘full PPM radio market access’
right under Section 40 is immediately and automatically revoked, unless such
radio stations become proper licensees in accordance with the terms of the
Addendum. In other words, if Station owns, Manages, and/or buys a New Station(s)
in a market not set forth on the Schedule A, then Station hereby expressly
agrees that such New Station(s) must properly subscribe to the Basic Services
with Arbitron in order for it to maintain its full PPM radio market access under
this Section 40 of the Addendum.
41. New Service Pricing, Licensed Radio Stations. For any of Station’s radio
stations already licensed to at least the PPM Basic Services, the pricing for
any additional Arbitron service that Station wishes to add for the licensed
radio stations in the applicable market shall be determined using the following
method:
     New services shall be priced based on an average of the current calendar
term year annual rate for the equivalent service for Station’s radio stations
owned, operated, and/or Managed in its next two higher-ranked subscribing PPM
markets to the applicable service and its next two lower-ranked subscribing
markets to the applicable service.
     ALL MARKETS USED IN THE FOREGOING CALCULATION MUST BE WITHIN 10 PPM MARKET
RANK POSITIONS (BASED ON THE MOST RECENT ARBITRON 12+ METRO POPULATION FIGURES).
IF TWO MARKETS ARE NOT AVAILABLE EITHER UP OR DOWN, PRICING WILL BE BASED ON A
[*****] REDUCTION FROM THE THEN-CURRENT ARBITRON RATE CARD PRICE.
     After calculating the new service license charges in accordance with
Section 41, it will become the term year’s License Charges for the new
service(s), and will then increase at the applicable rate of escalation for such
radio station(s) during the Term in the following applicable years.
42. Station hereby agrees that it shall and will be liable for any and all taxes
associated with any Services provided in the Agreement and hereunder, in
addition to any License Charges.
43. In the event of a miscalculation, mathematical error, incorrect reference to
a section, and/or typographical error in this Addendum regarding any provision,
each Party hereby agrees to correct any such error(s) to reflect the intent of
the Parties. As a result, the Parties hereby agree to negotiate in good faith to
replace such provision with a legally valid and enforceable provision that
reflects, as closely as possible, the original intent of the Parties as of the
Effective Date.
44. Station hereby expressly opts to obtain the rights for all licensed Station
owned, Managed, and operated radio stations to use Arbitron’s National Regional
Database (“NRD”) (accessible through Arbitron’s TapWeb service), as of the
effective date of this Addendum. Arbitron agrees to license such rights to
Station radio stations and Station corporate for terrestrial broadcast radio
purposes only, and not for purposes of cross-platform selling, internet, mobile,
or the like. The License Charge associated with the foregoing rights in Section
44 shall be at an annual License Charge of [*****] during the first term year
(i.e., January 1, 2011 — December 31, 2011) of the Agreement. Station
understands and acknowledges that the annual license charge

10



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
for NRD under this Agreement and the Diary Agreement may appear as a single
line-item charge of [*****] on an Arbitron invoice (in the aggregate during a
calendar term year). The License Charge for NRD shall increase in accordance
with the rate escalators set forth in the Schedule A per term calendar year
above the previous term calendar year’s License Charges. For the avoidance of
doubt, the license grant in Section 44 shall not apply to any syndicated
national PPM data set and/or cross-platform PPM data set, diary or otherwise,
and does not apply to any ancillary content (other than the limited license
grant provided in Section 1 that is broadcast over a terrestrial signal).
45. In consideration of Station’s renewal of Arbitron licensed Services and
execution and delivery of the Agreement and this Addendum, which Station
otherwise has no obligation to provide, Arbitron will issue to Station a credit
in an aggregate amount equal to [*****], which credit may be applied to any
outstanding Arbitron invoice. Such credit will be issued as soon as practicable
after the commencement of the Term.
     All other terms and conditions of the Agreement shall remain in full force
and effect.
[Signature Page Follows]

11



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]

                    AGREED TO:   ACCEPTED BY:
 
                Clear Channel Communications, Inc.   Arbitron Inc.
 
                By:   /s/ Jess Hanson   By:   /s/ Greg Stephan              
 
  Title:   SVP, Research       Contracts Manager Date: 12/8/2010   Date: 12/8/10
 
                Clear Channel Communications, Inc.
200 E. Basse Road
San Antonio, TX 78209   Arbitron Inc.
9705 Patuxent Woods Drive
Columbia, MD 21046

12



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
Appendix A

                  Calendar Year   Basic Rebate   Contingent Rebate*
2011
    [*****]       [*****]  
2012
    [*****]       [*****]  
2013
    [*****]       [*****]  
2014
    [*****]       [*****]  
2015
    [*****]       [*****]  
2016
    [*****]       [*****]  

 

*   The Contingent Rebate will be payable in addition to the Basic Rebate for
any year if the Applicable Percentage for that fiscal year of Arbitron is equal
to or greater than [*****].

For purposes of this Appendix A, the Applicable Percentage will be calculated as
the ratio, expressed as a percentage, equal to a fraction the numerator of which
is equal to [*****] and the denominator of which is equal to [*****], in each
case as set forth in [*****].
The Basic Rebate will be paid in one annual installment on or before December 31
of the applicable year. The Contingent Rebate, if any, will be paid in one
installment as soon as practicable following the [*****].

13



--------------------------------------------------------------------------------



 



Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****]
Appendix B

          Subscription Percentage   Applicable group discount
0% - 49.9%
    [*****]  
50.0% - 69.9%
    [*****]  
70.0% - 89.9%
    [*****]  
90.0% - 99.9%
    [*****]  
100%
    [*****]  

For purposes of this Appendix B, “Subscription Percentage” is calculated as the
[*****] as a percentage of the [*****]. For the avoidance of doubt, a radio
station can be considered to be under a full service license agreement even if
it does not receive Arbitron’s Tapscan service.

14